DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,10-14,16,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rook 9,910,794 in view of Everhard et al. 6,003,954.
Regarding claims 1,14,19 Rook shows in figures 1 and 3A:
A rotor drive key comprising:
a drive key body 110 defining a trough configured to (I.E. capable of) receive a wheel boss of a wheel, wherein the trough is defined at least in part by an inner surface of the drive key body,
wherein the inner surface is configured to conform with a portion of an outer profile of
the wheel boss when the trough receives the wheel boss; and
a tab 324 configured to extend from the drive key body, wherein the tab defines a tab
aperture 325,326, the tab aperture extending through the tab in an axial direction of the wheel
when the wheel boss is received in the trough.
Lacking in Rook is a specific showing of the ‘wheel boss’ arrangement.
The reference to Everhard shows a similarly constructed rotor drive key arrangement 44 to that of Rook as seen in the prior art of figure 2 and figures 4,6 with the boss at 50.
Rook states at the top of col 4:
In various embodiments, torque bar body 320 may comprise any shape and size suitable to provide structural support for a stiffened torque bar 110, such as a rectangular shape. Torque bar body 320 may comprise a single, solid part. In various embodiments, torque bar body 320 may also comprise voids, depressions, cutouts, and other similar features located throughout the body of torque bar body 320. Such features may reduce weight and may increase stiffness.
 	Everhard states in col 3 around lines 57-63:
	As shown in FIG. 6, a rectangular base 76 is formed on a bottom surface of the beam key 44 and is configured to be matingly received by the channel 72. It will also be appreciated that various other configurations could be employed--and the male and female portions can be interchanged.
	Since Rook indicates minor modifications to the torque bar/drive key 110,320 may be made one having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have provided a wheel boss of some type on the wheel of Rook to mate with the trough of the drive key 44, as suggested by Everhard in the several different embodiments and the discussion in col 3 above, simply as an obvious alternative mechanical arrangement of coupling the rotors of the brake disc stack to the interior of the wheel arrangement.
	Regarding claims 2-5 as broadly claimed and as readily apparent from the drawings Rook is capable of meeting the claimed requirements.
	Regarding claims 10-13,17 these limitations are considered to be met.  Note that element 324 is referred to as a ‘bolt strap’ (i.e. capable of receiving threadable fasteners through the apertures 325,326.  Also note that, as discussed at the bottom of col 3, the bolt strap 324 may be “removably coupled to” the second end 322 of the torque bar body 320.  Therefore simply  providing a recess in the torque bar body to couple the boot strap 324 w/tab (i.e. tab of some sort) would simply be a notoriously well known obvious choice of joining two mechanical parts together.
	Regarding claim 16 note the fastener at 54.
Claims 6-8,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rook/Everhard as applied to claim 1 above, and further in view of Steele et al. 11,092,203..
Regarding claims 6,18 Steele is relied upon to show a similar constructed drive key 210,240 in figures 3A, 3B to that of Rook but providing a better illustration of the U-shaped cross section that presumably is inherent in Rook.
Notwithstanding this argument since Rook indicates minor modifications to the torque bar/drive key 110,320 may be made one having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have made the inner surface of the key with the claimed U-shaped cross section for the reason above.
Regarding claim 7 the limitation of “another portion of the outer profile of the wheel boss’ , as broadly claimed is considered to be an adjacent or opposite “portion” to the first portion in Rook as modified by Everhard (see figure 6 in the areas of 72,76).
Regarding claim 8 these limitations are met.
Claims 9,15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rook/Everhard as applied to claim 1 above, and further in view of Niespodziany et al. 5,186,521..
Regarding claims 9,15,20 Rook, as modified by Everhard, lacks specifically showing a positive/negative concavity or dovetail connection, as claimed in claims 9,15 (see figure 6 of Everhard --However, also note figure 7 the rounded surface at 86).
Niespodziany et al. is relied upon to show such an interlocking relationship for a rotor drive key 50 in figures 1, 2 and 4 at 32 and 42.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have modified the edges on the wheel boss 50 and rotor drive key 76 (see Everhard fig 6) on Rook as modified simply to reduce the effects of high stresses due to the sharp mating edges between the mating surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/16/22